Gardner, Presiding Judge.
The record in this case including the evidence, the charge of the court, and the assignments of error are practically word for word the same as found in Clements v. State, ante. Our opinion in that case is therefore the opinion in this case.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.

J. Walter Cowart, James E. Lucas, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor-General, Sylvan A. Garfunkel, James F. Glass, Jack H. Usher, Assistant Solicitors-General, contra.